317 F.2d 71
Irvin Berless BARTLETT, Appellant,v.UNITED STATES of America, Appellee.
No. 18312.
United States Court of Appeals Ninth Circuit.
May 1, 1963.

Irvin Berless Bartlett, in pro. per.
Sidney I. Lezak, U.S. Atty., Portland, Or., for appellee.
Before CHAMBERS, POPE and BARNES, Circuit Judges.
PER CURIAM.


1
Appellant was sentenced on October 18, 1961, after a plea of guilty to a charge of violating Section 2314 of Title 18, United States Code.


2
Thereafter, appellant filed a motion for return of his money, under Rule 41(e), Fed.R.Crim.P.  This is a method granted defendants to suppress evidence prior to trial.  The owner of property subsequent to trial, may have a common law right, such as an action for replevin against law enforcement officers wrongfully seizing property, or claim under a libel action, United States v. Nirenberg, 19 F.R.D. 421 (E.D.N.Y.1956), but he has no right under Rule 41(e) after conviction.  Cf. United States V. Casino, S.D.N.Y., 286 F. 976, 978; Point 5.


3
Appellant mistakes the appellee's position that the instant proceeding pursues the wrong remedy for an alleged position that no right to seek recovery exists.  The burden is always on a plaintiff litigant to find the right court and the right remedy.  Appellant has achieved neither here.


4
Affirmed.